Exhibit 10.7

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

THIS SETTLEMENTAGREEMENT AND MUTUAL RELEASE (the"Agreement"), is entered into as
of the 19th day of January, 2015 (the "Effective Date") by and among NEW CASTLE
COUNTY SERVICES INC., a Delaware corporation (“NCCS”), and MICHAEL GOLDIN,
individually (“Goldin”) (NCCS and Goldin shall be referred to jointly,
severally, or jointly and severally, as the context requires, as the “Goldin
Parties”), parties of the first part; and INTELLIGENT LIVING AMERICA  INC., a
Nevada corporation (“ILIV America”); and INTELLIGENT LIVING INC., a Nevada
corporation (“ILIV Nevada”) (ILIV America and ILIV Nevada shall be referred to
jointly, severally, or jointly and severally, as the context requires, as the
“ILIV Companies”), parties of the second part.

 

RECITALS:

 

Recital 1. By Acquisition Agreement dated May 10, 2013, NCCS sold the Mind 360
assets (“Mind 360 Assets”), which are computer game assets, including website

domains, website code for site functionality, content, graphics, games, and
other assets to FEEL GOLF CO., INC., a California corporation (“Feel Golf
California”) (“NCCS Sale  of  Mind  360 Assets to  Feel  Golf  California”).
 Goldin personally joined in the

NCCS Sale of Mind 360 Assets to Feel Golf California to evidence that he was
personally making representations for NCCS.

 

Recital 2. Under the NCCS Sale of Mind 360 Assets to Feel Golf California, Feel
Golf California agreed to pay to NCCS $150,000.00 not later than November 10,
2014  and  agreed  to  sign  a  convertible  promissory  note  for  $850,000.00
   (“NCCS

Takeback Note”) for a total consideration of $1,000,000.00.

 

Recital 3. A dispute arose between the parties, and the parties have agreed to
enter into this Agreement to resolve their differences with respect to the NCCS
Sale of Mind 360 Assets.

 

Recital 4. ILIV America merged into Feel Golf California, trading as Intelligent
Living, Inc., a California corporation, with ILIV America being the surviving
corporation.

 

Recital 5. The parties they  have  the  necessary  authority to enter into this
Agreement and the ILIV Companies further represent that the transaction
described below is lawful.

 



1

 

 

 

NOW THEREFORE, in consideration of the Recitals above, the covenants below, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

1.INCORPORATION OF RECITALS.

 

The Recitals above are incorporated as a covenant of this Agreement as though
fully set forth herein.



2.SCOPE OF THIS AGREEMENT.

 

Through this Agreement, the Parties agree to settle all controversies among them
in any way relating to or arising from the NCCS Sale of Mind 360 Assets (said
matters shall be referred to collectively as the “Controversies”). Included in
the   Controversies,

but without limiting the generality of same, are the disagreement among the
parties with respect to the NCCS Takeback Note (specifically addressed in
Section 3 which follows), and any liability of the ILIV Companies to the Goldin
Parties and of the Goldin Parties to the ILIV Companies, in any way related to
or arising from the contracts evidencing the

NCCS Sale of Mind 360 Assets.

 

3.AMENDMENT OF THE NCCS TAKEBACK NOTE.

 

NCCS and the ILIV Companies agree to amend the NCCS Takeback Note, a copy of
which is attached as Exhibit 1, through the first amendment thereto, a copy of
which is attached as Exhibit 2 (“First Amendment to NCCS Takeback Note”). On the
Effective Date, the ILIV Companies and NCCS shall execute the original First
Amendment to NCCS Takeback Note, and, following execution by the ILIV Companies,
the ILIV Companies shall tender the original thereof to NCCS.

 

4.ISSUANCE OF ILIV AMERICA COMMON STOCK.

 

In accordance with the First Amendment to NCCS Takeback Note ILIV America shall
issue to NCCS 4,000,000 freely tradable (free of any restrictions pursuant to
the state and/or Federal securities laws) shares of ILIV America Common Stock on
the following terms:

 

a. 3,500,000 shares of Common Stock of ILIV America Common Stock shall be issued
to NCCS on the Effective Date.

 

b. 500,000 shares of Common Stock of ILIV America Common Stock shall be issued
three (3) months from the Effective Date.

 

c: Financial Risks.



2

 

 

 

NCCS acknowledges that it is able to bear thefinancial risks associated with an
investment in the securities being issued to NCCS. NCCS is capable of evaluating
the risks and merits of an investment in the securities being issued by virtue
of its experience and its knowledge, experience, and sophistication in financial
and business matters generally. NCCS warrants that it is able to bear the
complete loss of its investment in the securities being issued to NCCS.

 

d. Not a Public Offering.

 

The securities being issued to NCCS pursuant to the NCCS Takeback Note are
exempted from registration under Section 4(a)(2) of the Securities Act of 1933
[formerly known as Section 4(2)] because this is a transaction by an issuer not
involving any public offering.

 

e. Not More than 4.9999%. The above described stock owed to NCCS shall be
delivered in tranches so that at no time NCCS shall become the beneficial owner
of more than 4.9999% of ILIV America (the “Cap”).  The delivery of the stock in
tranches shall not affect the total amount of shares owed to NCCS.

 

f. Other Documents. ILIV America shall provide a legal opinion letter to NCCS
and the transfer agent, if necessary, stating that the shares to be issued are
to be freely tradable and free of any restrictions under state and federal
securities laws, and provide other documents or items required by transfer agent
or broker in order to sell shares freely, other than those that must be provided
by the Goldin Parties. The Goldin Parties will provide those documents and other
items that must be provided by the Goldin Parties.

 

5.MIND 360 ASSETS.

 

ILIV America shall retain the Mind 360 Assets as assets owned by the ILIV
Companies or their subsidiaries. NCCS releases all security interests, if
any,that NCCS holds, or believes it may hold, in any of the Mind 360 Assets,
which are and shall be free and clear of any and all liens and encumbrances in
favor of NCCS.

 

6.RELEASE OF THE GOLDIN PARTIES BY THE ILIV COMPANIES.

 

With the exception of the specific obligations set forth in this Agreement and
the First Amendment to the NCCS Takeback Note, which survive the releases
herein, the

ILIV Companies, and Paul Favata individually (who joins in this Agreement in his
individual capacity to evidence his release under this Section 6 and acceptance
of the release by the Goldin Parties under Section 7) jointly and severally, and
on behalf of their agents, officers, directors, attorneys, heirs, executors,
assigns and successors in interest, hereby release the Goldin Parties, their
officers, directors, agents, attorneys, heirs, executors, assigns and successors
in interest, as the case may be, from any and all claims, liability, damages,
actions, causes of action, suits, attorneys’ fees and costs, at law or in
equity, or based on any statutory claim, in connection with or in any way
related to or arising from the Controversies, and any other matters within the
scope of this Agreement as set forth under Section 2 above, under the laws of
the State of California, the laws of the State of Nevada, the laws of the State
of Florida, the laws of the State of Delaware, the laws of the United States of
America, and the laws of any other country that may apply within the scope of
this Agreement as set forth under Section 2 above, from the beginning of time
through and including the Effective Date. The parties agree that the release
herein releases all parties affiliated with the ILIV Companies, including ILIV
America, ILIV Nevada, and Feel Golf California.

 



3

 

 

 

7.RELEASE OF THE ILIV COMPANIES BY THE GOLDIN PARTIES.

 

With the exception of the specific obligations set forth in this Agreement and
the First Amendment to the NCCS Takeback Note, which survive the releases
herein, the Goldin Parties, individually, and on behalf of their agents,
officers, directors, attorneys, heirs, executors, assigns and successors in
interest, hereby release the ILIV Companies, jointly and severally, Paul Favata
individually, their agents, officers, directors, attorneys, heirs, executors,
assigns and successors in interest, as the case

may be, from any and all claims, liability, damages, actions, causes of action,
suits, attorneys’ fees and costs, at law or in equity, or based on any statutory
claim, in connection with or in any way related to or arising from the
Controversies, and any other matters within the scope of this Agreement as set
forth under Section 2 above, under the laws of the State of California, the laws
of the State of Nevada, the laws of the State of Florida, the laws of the State
of Delaware, the laws of the United States of America, and the laws of any other
country that may apply within the scope of this Agreement as set forth under
Section 2 above, from the beginning of time through and including the Effective
Date.

 

8.NO ADMISSION OF LIABILITY.

 

The execution of this Agreement is not to be construed as, nor does it
constitute an admission of liability by the ILIV Companies to the Goldin
Parties. The execution of this Agreement is not to be construed as, nor does it
constitute an admission of liability by the Goldin Parties to the ILIV
Companies. The Goldin Parties deny any liability to the ILIV Companies. The ILIV
Companies deny any liability to the Goldin Parties. The parties each confirm
their belief that their respective positions asserted in the Controversies are
true and correct. The parties agree that the release herein releases all parties
affiliated with the ILIV Companies, including ILIV America, ILIV Nevada, and
Feel Golf California.



4

 

 

 

9.CONFIDENTIALITY.

 

The parties agree that the existence and terms of this Agreement shall be kept
confidential, except for the following permitted disclosures (“Permitted
  Disclosures”):

any disclosures to any of the parties’ counsel or accountants, public disclosure
required under federal and state securities laws, or other disclosures required
by law.

 

 

10.NO DISPARAGEMENT.

 

The ILIV Companies will not disparage the Goldin Parties to any third persons.

 

The Goldin Parties will not disparage the ILIV Companies to any third persons.

 

11.MISCELLANEOUS PROVISIONS.

 

A.This Agreement shall be governed by the laws of the State of Florida, without
regard to conflict of laws principles. In the event any litigation arises in
connection with the Agreement, said litigation shall take place in State or
Federal Courts located in Miami-Dade County, Florida, which is stipulated as
good and proper venue for such litigation.

 

B.All of the provisions of this Agreement shall survive the releases under
Sections 6 and 7 above, and the stock issuance under Section 4 above.

 



5

 

 

(i) In the event of default by any of the parties, the party alleging the
default shall give written notice of default to the defaulting party affording
the defaulting party a period of ten (10) calendar days after receipt of such
notice to correct any such default.

 

(ii) The issuance by ILIV America of said 4,000,000 shares of common stock shall
constitute good, proper, and complete compliance with the requirements of
Section 4.B. of this Agreement.

 

(iii) In the event of a default by the ILIV Companies by failing to issue any
shares as required herein, which default remains uncured after notice of default
and opportunity to cure required by Section 11(C)(1) above, the ILIV Companies
shall be liable to NCCS for the following damages:

 

(iv) In the event none of the 4,000,000 shares of common stock are issued, then
the ILIV Companies shall be liable for that number of shares totaling
$850,000.00 in value at Market Price. For purposes of this Section 1(C) (iii),
"Market Price" means the average of the Trading Prices (as defined below) for
the common stock during the ten (10) Trading Day period ending one Trading Day
prior to the date the default occurs. “Trading Price” means, for any security as
of any date, the closing price on the principal securities exchange or trading
market where such security is listed or traded or, if no closing price of such
security is available, the Trading Price shall be the fair market value as
determined in the sole discretion by the Maker. "Trading Day" shall mean any day
on which the Common Stock is traded.

 

(v) In the event 500,000 shares of the common stock are not issued, then the
ILIV Companies shall be liable for that number of shares totaling

$106,250.00 in value at Market Price.

 

C.In the event some other number of shares of the common stock are not issued,
the same formula for calculation of damages as set forth in Sections
11(C)(iii)(a) and (b) immediately preceding this Section shall be applied to
calculate damages.



 



6

 

 

 

D.Unless otherwise agreed to by the parties any and all notices required
hereunder shall be sent to the parties by electronic mail to the following
addresses:

 





MICHAEL GOLDIN: michael@michaelegoldin.com

 

NEW CASTLE COUNTY SERVICES INC.: NCCS@michaelegoldin.com with a copy to Jared
Gamberg, Esq. at jaredgamberg@gamberglaw.com

 

INTELLIGENT LIVING INC.: to Paul Favata at paul@intelligentlivinginc.com

 

INTELLIGENT LIVING AMERICA: to Paul Favata at paul@intelligentlivinginc.com with
a copy to Ira S. Saul, Esq. at ira@saulaw.com.

 

E.As used in this Agreement, the term “Effective Date" shall mean January 5,
2015.      F.Each of the parties represents that it or he received counsel from
an attorney at law in connection with this Agreement

  

G.The waiver by any party hereto of any breach of any of the provisions of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
by any party.

 

H.If any provision of any of this Agreement is declared invalid, illegal or
incapable of being enforced for any reason whatsoever, all of the remaining
provisions of this Agreement shall nevertheless continue in full force and
effect, and no provision shall be deemed dependent upon any other provision
unless otherwise provided herein. The arguably invalid or unenforceable
provision shall be interpreted, if possible, so as to render it enforceable on a
limited and reasonable basis.

 

I.In the event of a dispute arising out of or related to this Agreement that
results in further litigation, the party or parties who substantially prevails
in court shall be entitled to recover reasonable attorney’s fees and costs from
the losing party or parties in that litigation.

 

J.The parties stipulate that this Agreement is the result of a negotiated
settlement among the parties and shall be construed as having been drafted by
all parties. Therefore, this Agreement will not be construed in favor or against
any party or parties on the grounds of having been drafted by said party or
parties.

 

K.As there are multiple signatories to this Agreement, this Agreement may be
executed in multiple counterparts, including signatures transmitted by facsimile
or electronic mail, which, when taken together, shall constitute the Agreement.

 



L.

By their signatures below, each of the parties warrants that said party is
authorized to enter into this Agreement, that he or it has not assigned or in
any way transferred any cause of action or potential cause of action in any way
related to the matters referenced herein, and that the execution of this
Agreement and performance of the obligations hereunder shall not contravene,
conflict with, or give rise to a breach or violation of any contract, law, rule,
regulation or ordinance to which said party is bound or by which said party is
governed. Goldin warrants that he is the sole shareholder in NCCS.

 

 

M.This Agreement is binding on successors in interest to the parties. Feel Golf
California and ILIV Nevada are succeeded to by ILIV America. All rights of Feel
Golf California and ILIV Nevada are assigned to ILIV America by operation of
law, and all duties of Feel Golf California and ILIV Nevada are delegated to
ILIV America by operation of law.

 

 

(SIGNATURES FOLLOW)

 

 



7

 

 

EXECUTED as of the day and date first hereinabove written.

 

GOLDIN PARTIES: NCCS:

New Castle County Services Inc., a Delaware corporation

 

 

 

Date:  01/19/15

By:  /s/ Michael Goldin

Michael Goldin,

Title GOLDIN:

 

 

 

Date:  01/19/15

/s/ Michael Goldin

MICHAEL GOLDIN, individually

 

 

ILIV COMPANIES:

ILIV America:

 



Intelligent Living America Inc., a Nevada corporation

 



Date:  01/19/15

By:  /s/ Paul Favata

Paul Favata, President

 

 

ILIV Nevada:



Intelligent Living Inc., a Nevada corporation

 

Date:  01/19/15

By:  /s/ Paul Favata

Paul Favata, President

 



8

 

 

 

PAUL FAVATA INDIVIDUALLY JOINS IN THIS AGREEMENT IN HIS INDIVIDUAL CAPACITY TO
EVIDENCE HIS RELEASE OF THE GOLDIN PARTIES UNDER SECTION 6, AND TO EVIDENCE HIS
ACCEPTANCE OF RELEASE BY THE GOLDIN PARTIES UNDER SECTION 7:

 

 

 

 

Date:  01/19/15

/s/ Paul Favata

Paul Favata, individually

 

9



--------------------------------------------------------------------------------

 

